Citation Nr: 1550524	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-15 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from May 1969 to June 1970, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran appeared at a Travel Board hearing in October 2015.  A transcript is of record.  


FINDING OF FACT

The Veteran experiences a bilateral hearing loss disability as a result of extensive exposure to acoustic trauma, of varying types, over the last four decades; the earliest exposure to such trauma, which is part and parcel of his cumulative noise exposure, occurred during the Veteran's naval service when he was training to be a gunner's mate.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Additionally, for those disorders listed as "chronic" in 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) allows for a Veteran to establish service connection based on a continuity of symptomatology without respect to establishing a nexus to service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), (overruling Savage v. Gober, 10 Vet. App. 488 (1997)).  Hearing loss disability, as "an other organic disease of the central nervous system," is such a disability.

Service connection for impaired hearing is subject to the requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).  As discussed below, the evidence of record establishes that the Veteran' hearing loss meets the definition of bilateral hearing loss disability for VA purposes.  

Analysis

The Veteran contends that he currently experiences a bilateral hearing loss disability within the meaning of VA regulations, and that such a disability had causal origins with his active service in the U.S. Navy.  

In January 2013, the Veteran was afforded a VA audiology examination which established that a bilateral hearing loss disability, within the meaning of 38 C.F.R. § 3.385, was present.  It was specifically annotated that the Veteran experienced bilateral sensorineural hearing loss, with the left ear being more significantly disabled than the right.  There is thus no issue with respect to the existence of a current disability, and the issue is one of nexus.  In essence, the Veteran alleges that noise exposure was the cause of his hearing loss disability, and that he had significant noise exposure in service while serving aboard naval ships.  He has attested to using hearing protection during some of his shipboard activities; however, when firing certain types of weapons, he has stated that he did not wear hearing protection at all and that he experienced significant acoustic trauma.  

The January 2013 VA examiner concluded that "hearing [was] within normal limits at entrance and separation of military service."  It was further asserted that in the year of military service, the Veteran "wore hearing protection when exposed to noise."  There was a "significant history of occupational noise exposure over 40 years of various jobs working with diesel engines, warehouses, construction, and general labor," with the Veteran not having used hearing protection during those jobs.  It was also noted that the Veteran shot guns recreationally.  The examiner reviewed this lengthy history of noise exposure, and stated that current noise exposure was "more likely" related to an "extensive history of occupational/recreational noise exposure."  

In essence, this examiner determined that the Veteran's type of hearing loss was one consistent with many years of noise exposure from various sources.  The firing of weapons was part and parcel of this, as were the loud occupational sounds associated with diesel engine operations and warehouse environments.  The VA examiner excluded the Veteran's in-service time from consideration of cumulative noise exposure, however, and upon review, it appears as if such exclusion was done based on an erroneous reading of the evidence of record.  

Indeed, while the examiner noted the Veteran's contention that he had served as a gunner's mate, such a contention was dismissed based on a reading of the DD Form 214.  That document does note that the Veteran's related civilian specialty would be one of a cook; however, it does not establish that the Veteran was, in fact, a cook during his time aboard naval vessels.  The Board notes that the Veteran was an undesignated seaman (E-3) at the time of his discharge, and that he had service on two warships by the time of discharge. One vessel was an amphibious assault ship and the other was a destroyer.  Both of these ships would have guns of varying sizes aboard, and such weapons would be serviced by the gunner's mates.  

Junior enlisted Sailors, who have not yet designated into a rate, do take part in meal preparation and ship clean-up as part of their overall duties.  Such a designation on the DD Form 214 does not, in itself, establish that meal preparation was the Veteran's sole responsibility during his time in the Navy.
  
Indeed, in the naval service, enlisted personnel have both a rank, which establishes their level of seniority and paygrade, and a rate, which establishes their job.  Prior to obtaining noncommissioned rank (E-4), Sailors attempt to "strike" for a rate which will ultimately be reflected upon their selection for Petty Officer (the first rank which establishes noncommissioned officer status).  "Striking" is, essentially, training for the rate that is to be awarded upon completion of all necessary education (classroom and on-the-job) needed to master the duties of that rate.  The Veteran was never promoted to Petty Officer in any rate; however, his DD Form 214 does document that he had training for "GM3" and "PO3."  That is to say, the Veteran's training pipeline was such that, had he remained in naval service and competed his "striking," he would have been promoted to the grade/rank of Petty Officer Third Class (PO3) at the Gunner's Mate Third Class rate (GM3).  Accordingly, the Veteran's testimony as to having trained as a gunner's mate is credible and confirmed by the service department records.  

The January 2013 examiner was thus incorrect when he determined that the Veteran's military service did not include noise exposure.  As regards hearing protection, the Veteran has testified that while it was worn while operating some types of weapons, it was not worn when firing other types.  The VA examiner specifically noted proximity to recreational small arms fire as being part and parcel of the cumulative noise trauma responsible for the hearing loss, and thus, the exposure to naval gunfire would be as significant of a factor had it correctly been noted to have been present.  The examiner had stated that the hearing loss at service separation was within normal limits; however, upon review, it is noted that audiometric testing was not completed at the Veteran's exit from service.  As such, it is not established that the Veteran did not have noise exposure and uniformly normal hearing in service.  Thus, the portions of the conclusions of the examiner which assert the contrary assume facts not in evidence, and they cannot be given much probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In essence, the Board is satisfied that the service personnel records establish that the Veteran was striking to become a gunner's mate during his service aboard two warships, and that in that capacity, he fired naval guns and was exposed to acoustic trauma.  He has testified that hearing protection was not always worn when he was proximate to certain types of weapons firing, and this is deemed to be a credible statement in light of the circumstances of his service.  The January 2013 VA examination report, which is the only record addressing nexus, has linked the onset of bilateral hearing loss disability with cumulative noise exposure dating back four decades.  The VA examiner erred in not considering the in-service noise exposure as part and parcel of that.  As the naval noise exposure is established and must be considered as part of the cumulative exposure, the current bilateral hearing loss, to at least some degree, by necessity had causal origins in active service (i.e. the period in the Veteran's life when he first had any significant exposure to acoustic trauma).  As this is the case, the requirements for service connection have been met and the claim is granted.    


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


